Citation Nr: 0107571	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  99-17 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left hand carpal 
tunnel syndrome.

4.  Entitlement to service connection for fracture of the 
right radial head.  

5.  Entitlement to an increased (compensable) evaluation for 
removal of lipomas from mid back and right upper buttock.

6.  Entitlement to an increased (compensable) evaluation for 
small asymptomatic left varicocele.

7.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

8.  Entitlement to an increased (compensable) evaluation for 
Gilbert's syndrome.

9.  Entitlement to an increased (compensable) evaluation for 
herpes progenitalis, condyloma acuminata.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel 


INTRODUCTION

The veteran served on active duty from August 1975 to 
February 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona.  The veteran's claims folder was 
subsequently transferred to the RO in Reno, Nevada.  

As part of his VA Form 21-526, Application for Compensation 
or Pension, dated in February 1998, the veteran appears to 
have raised the issue of entitlement to service connection 
for "[p]roblem [d]rinking."  As this issue of entitlement 
to service connection has not been adjudicated by the RO, it 
is referred to the RO for all action as appropriate.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of the four service 
connection claims currently perfected for appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, and for the reasons which follow, a remand is 
required.  

In this regard, review of the claims folder shows that 
subsequent to the receipt of the veteran's VA Form 21-526, 
medical examinations were scheduled so that the veteran's 
claimed conditions could be evaluated.  Review of a 
"Regional Office Compensation and Pension Exam Form," dated 
in June 1998, shows that the veteran's claims folder was 
"not" to be sent to the particular medical specialists who 
were to examine the veteran.  The Board notes that such 
medical examinations should "take into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Schafrath, 
supra, at 595; 38 C.F.R. § 4.2 (2000) ("[i]f a diagnosis is 
not supported by the findings on the examination report or if 
the report does not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes").

As such, pursuant to the provisions of the above-discussed 
Veterans Claims Assistance Act of 2000, as well as in order 
to comply with the statutory duty to assist, which includes 
the providing of notice and examinations or obtaining medical 
opinions when necessary, the veteran should be afforded VA 
examinations in an attempt to ascertain the nature, severity, 
and the etiology of, if possible, the disorders for which he 
is currently seeking service connection.

Regarding the veteran's claim for an increased rating for 
left ear hearing loss, which is noted to be currently rated 
as noncompensable, under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 6100, the Board notes that during the 
pendency of this appeal, specifically, on May 11, 1999, VA 
announced amendments to the criteria for evaluating 
disability from hearing loss.  64 Fed. Reg. 25202- 25210 
(1999) (to be codified at 38 C.F.R. §§ 4.85-4.87).  The 
amended criteria become effective on June 10, 1999.  When a 
law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991). 

The Board also notes that in a recent decision the Court held 
that at the time of an initial rating, separate ratings could 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).    

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for the 
disorders at issue since his February 
1998 service separation.  Non-VA records 
should be secured upon obtaining the 
appropriate release.  Once obtained, all 
records should be associated with the 
claims folder.  The veteran should also 
be informed that he may furnish 
additional evidence and argument while 
the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

2.  Following completion of the above, 
the RO should arrange for the veteran to 
be scheduled for an examination by a 
specialist in orthopedic disorders to 
determine the nature and etiology of any 
low back and/or right radial head 
disorder(s).  The claims folder and a 
copy of this Remand are to be furnished 
to the examiner for review prior to the 
examination.  The examination report 
should state whether such a review was 
conducted.  All testing, to include all 
appropriate radiographic testing, deemed 
necessary should be performed.  Following 
the examination, it is requested that the 
examiner render an opinion as to whether 
it is at least as likely as not that any 
low back and right radial head 
disabilities, if currently shown, are 
related to the veteran's period of 
service.  

3.  The veteran should be afforded an 
appropriate audiological examination to 
determine the extent of his current 
service-connected left ear hearing loss 
and etiology of his claimed right ear 
hearing loss.  The examiner should review 
the claims folder before the examination, 
and should indicate as part of the report 
that such a review was conducted.

4.  The veteran should also be afforded a 
VA neurologic examination to determine 
the etiology and extent of any carpal 
tunnel syndrome of the left hand.  When 
the examination takes place, the claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
for proper review of the medical history 
prior to the examination.  The 
examination report should state whether 
such a review was conducted.  All 
appropriate clinical studies and tests 
should be performed. 

5.  The veteran should also be afforded a 
dermatology examination to determine the 
degree of disability from removal of 
lipomas from the mid back and right upper 
buttock regions.  The claims folder 
should be reviewed by the examiner, and 
the report of examination should state 
whether such a review was conducted.  The 
examiner should comment specifically on 
the degree of disfigurement associated 
with the scar, if applicable, including 
size, color, characterization of the 
degree of healing, presence or absence of 
objective signs of pain or tenderness, 
whether the scar is repeatedly ulcerative 
or poorly nourished, or whether there is 
associated function loss.  

6.  The veteran should be afforded an 
examination by an appropriate specialist 
to determine the nature and severity of 
the veteran's service-connected Gilbert's 
Syndrome, herpes progenitalis and 
condyloma acuminata.  All of the 
veteran's subjective complaints and all 
objective findings should be recorded.  
All indicated tests and studies should be 
conducted.  The claims folder must be 
made available for review prior to the 
examination in order to facilitate study 
of the case.  

7.  The RO should also arrange for the 
veteran to undergo a VA examination by an 
appropriate specialist to determine the 
nature and severity of his left 
varicocele.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner should 
specifically be requested to provide 
findings with respect to any tenderness, 
pain, or functional limitation, to 
include with exertion, associated with 
the service-connected left varicocele.  
The rationale for all opinions expressed 
should be explained.  The veteran's 
claims folder must be made available to 
the examiner for review.  

8.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2000).

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

10.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in compliance with the directives of this 
Remand and if they are not, the RO should 
implement corrective procedures.

11.  After undertaking any additional 
development deemed appropriate by the RO, 
the RO should re-adjudicate the issues in 
appellate status, taking into account the 
newly amended provisions of 38 C.F.R. 
§§ 4.85-4.87a; Karnas, supra; 
consideration of staged ratings as set 
forth in Fenderson, supra, as well as all 
other applicable laws and regulations.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC reflecting both the old and new criteria for 
evaluating hearing loss.  The veteran should be given the 
opportunity to respond thereto.

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


